Case: 1:14-cv-01748 Document #: 2952-1 Filed: 03/08/19 Page 1 of 4 PageID #:76583




                      Exhibit 1
Case: 1:14-cv-01748 Document #: 2952-1 Filed: 03/08/19 Page 2 of 4 PageID #:76584



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS


IN RE: TESTOSTERONE                                       MDL No. 2545
REPLACEMENT THERAPY
PRODUCTS LIABILITY LITIGATION                             Master Docket Case No. 1:14-cv-
                                                          1748

THIS DOCUMENT RELATES TO:                                 Honorable Matthew F. Kennelly
All cases

          ORDER TO ESTABLISH AXIRON QUALIFIED SETTLEMENT FUND

         Negotiating Plaintiff Counsel (“NPC”), as counsel for certain plaintiffs in this MDL 2545

and other claimants, have moved the Court to enter an Order Establishing a Qualified Settlement

Fund (“QSF”) as required under the Confidential Master Settlement Agreement (“MSA”)

between NPC and defendant Eli Lilly and Company (“Lilly”; together with NPC, “the Parties”)

and establishing Providio MediSolutions, LLC, and any later Court-approved successors and/or

assigns (“Providio”) as the Qualified Settlement Fund Administrator (“QSF Administrator”).

Upon consideration of NPC’s motion, it is hereby ORDERED:

         1.     The Unopposed Motion for Approval of Axiron Qualified Settlement Fund

(“Motion”) is approved.

         2.     The Axiron Qualified Settlement Fund shall be established as a QSF within the

meaning of Treas. Reg. § 1.468B-1 and pursuant to the jurisdiction conferred on this Court by

Treas. Reg. § 1.468B-1(c)(1), and shall remain subject to the continuing jurisdiction of this

Court.

         3.     Providio is hereby appointed as QSF Administrator pursuant to the terms,

conditions, and restrictions of the Motion, this Order, and the MSA, and is hereby granted the

authority to conduct any and all activities necessary to administer and ultimately wind down the
Case: 1:14-cv-01748 Document #: 2952-1 Filed: 03/08/19 Page 3 of 4 PageID #:76585



QSF as described herein, in the Motion, and in the MSA (including, without limitation, being

authorized to make disbursements from the QSF consistent with the MSA).

       4.        Esquire Bank (“the Bank”) is hereby appointed as the financial institution at

which the QSF Administrator will establish bank and investment accounts for the QSF in

accordance with the Motion, this Order, and the MSA.

       5.        The Bank shall invest monies deposited pursuant to the instructions of the QSF

Administrator.     Such investments may be (a) with third parties in instruments/securities

comprised of United States Agency, Government Sponsored Enterprises or Treasury debt

securities or obligations (maturities not to exceed five years at a time of purchase) or mutual

funds invested solely in such instruments (average maturity not to exceed five years); (b) with

third parties in cash equivalent securities, including SEC registered money market funds and

collateralized money market accounts; (c) in one or more checking accounts at the Bank up to

current FDIC insurance limits; and (d) certificates of deposit that are fully insured by the Federal

Deposit Insurance Corporation (“FDIC”) through use of the Certificate of Deposit Account

Registry Services (“CDARS”), and/or Insured Cash Sweep (“ICS”) pursuant to the CDARS/ICS

Deposit Placement Agreement with the Bank. The Bank shall be responsible for following the

written investment instructions of the QSF Administrator. The QSF Administrator shall be

responsible for ensuring that a principal preservation investment policy is implemented.

       6.        Disbursements shall be made from the QSF only upon written instructions of the

QSF Administrator that are supported by a written joint authorization signed by NPC and on

behalf of Lilly, specifying the payment(s) and payee(s) consistent with the MSA, or upon an

Order of this Court following the joint motion of the Parties. Only the QSF Administrator, upon




                                              -2-
Case: 1:14-cv-01748 Document #: 2952-1 Filed: 03/08/19 Page 4 of 4 PageID #:76586



such joint instruction, is permitted to authorize a disbursement or make any withdrawal from the

QSF.

         7.    Upon final disbursement of all monies paid into the QSF, the QSF Administrator

shall take appropriate steps to wind down the QSF and, thereafter, be discharged from any

further responsibility with respect to the QSF.

         8.    This Order is subject to amendment by the Court sua sponte or upon application

of the Parties. This Court retains jurisdiction over all matters covered by, or related to, this

Order.



SO ORDERED.

Date:



                                              HONORABLE MATTHEW F. KENNELLY

                                              United States District Judge




                                              -3-
